DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed October 29, 2020. 
Claims 1, 4, 6, 11-12, 14, 16-17, and 19 have been amended and claims 5, 13, and 18 have been cancelled.
Claims 1-4, 6-12, 14-17, and 19-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. Please see below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-4, 6-12, 14-17, and 19-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are eligible. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining elements to do not amount to significantly more than the abstract idea. The Applicant merely copy and pastes the entire independent claim and states it is eligible without providing reasoning. In addition, the Examiner asserts that “wherein the data processing system learns via the performing in order to iteratively improve the assigning over time” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception (See PEG 2019). Applicant’s arguments are not persuasive.
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-4 and 6-10 are directed toward a process, claims 16-17 and 19-20 are directed toward a product, and claims 11-12 and 14-15 are directed toward a system; which are statutory categories of invention. Additionally (Step wherein the workload matrix comprises a plurality of job types for a manufacturing environment and a level of demand for each job type; receiving an employee matrix, wherein the employee matrix comprises a plurality of employees and a plurality of employee characteristics, wherein the plurality of characteristics comprises one or more of an indication of a level of training, an indication of experience, an indication of flexibility in job type, an indication of flexibility in job location, an indication of scheduling availability, one or more academic qualifications and one or more personal characteristics, and wherein the one or more personal characteristics comprises at least one of an indication of aptitude, an indication of performance, an indication of receptiveness to team work and one or more work place accommodations; generating a performance matrix for the plurality of employees, the performance matrix comprising the plurality of employees and employee performance information for each job type; cognitively generating an optimization model from the workload matrix, the employee matrix, and the performance matrix, wherein the optimization model

    PNG
    media_image1.png
    121
    684
    media_image1.png
    Greyscale
responsive to performing an iteration of the optimization model, assigning the plurality of employees to the plurality of job types based on the iteration, resulting in a report, wherein the data processing system learns via the performing in order to iteratively improve the assigning over time; and implementing the report in the enterprise (Organizing Human 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, by a data processing system, a workload matrix, wherein the workload matrix comprises a plurality of job types and a level of demand for each job type; receiving, by the data processing system, an employee matrix, wherein the employee matrix comprises a plurality of employees and a plurality of employee characteristics and one or more personal characteristics; assigning, by the data processing system, the plurality of employees to the plurality of job types based on the iteration, resulting in a report, wherein the data processing system learns via the performing in order to iteratively improve the assigning over time; and implementing the report in the enterprise” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical 
The Examiner asserts that “wherein the data processing system learns via the performing in order to iteratively improve the assigning over time” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception (See PEG 2019).
In addition, dependent claims 2-4, 6-10, 12, 14-15, 17, and 19-20 further narrow the abstract idea and dependent claims 2, 4, 12, and 17 additionally recite “communicating to at least one of an employee and a manager an assignment of a first 
The claimed “computer, enterprise, data processing system, report, manufacturing lines, system, memory, processors, computer program product, medium readable by a processor, and instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract 
In addition, claims 2-4, 6-10, 12, 14-15, 17, and 19-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 4, 12, and 17 additionally recite “communicating to at least one of an employee and a manager an assignment of a first job type to a first employee” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “manufacturing lines” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-4, 6-12, 14-17, and 19-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1-4, 6-12, 14-17, and 19-20 disclose a system, product, and method for optimizing task assignment utilizing matrices and machine learning in combination with an optimization model.
Reasons the claims overcome the 103 rejection: The closest prior art of record is:
Foltz et al. (US 2009/0276281 A1) – which discloses effective task management by assigning tasks based on employee data, workload data, skills data, and performance data. 
Finch et al. (US 2016/0078348 A1) – which discloses automated task assignment that utilizes machines learning for determining how to assign resources to tasks.
Ganesan (US 8,548,838 B1) – which discloses assigning tasks to employees in a manufacturing line environment.
Weyl et al. (US 2009/0204470 A1) – which discloses task assignment that takes into account educational requirements of the worker.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-4, 6-12, 14-17, and 19-20, such as optimizing task assignment utilizing matrices and machine learning in combination with the claimed optimization model.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and there is no prior art disclosure of the claimed optimization model. Specifically the claimed “receiving, by the data processing system, an employee  

    PNG
    media_image1.png
    121
    684
    media_image1.png
    Greyscale
 (as required by claims 1-4, 6-12, 14-17, and 19-20)”, thus rendering claims 1-4, 6-12, 14-17, and 19-20 as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D HENRY/Examiner, Art Unit 3683                                              3/16/2021